Case 2:19-cv-21161-JMV-SCM Documenti1 Filed 12/06/19

KIPP & ALLEN, LLP

Page 1 of 16 PagelD: 1

By: Richard J. Allen, Jr. Esq. Attorney No. 023041981

52 Chestnut Street

P. O. Box 133

Rutherford, New Jersey 07070
(201) 933-3633

Attorneys for Defendant AlCarlo, LLC , Joseph Policastro

Chris Mehos and Alan Rudolph

 

EDWARD SNYDER,
Plaintiff,

V.

ALCARLO, LLC, JOSEPH
POLICASTRO, CHRIS MEHOS, ALAN
RUDOLPH, JOHN DOES [1-10] AND ABC
CORPORATIONS [1-10],

Defendants.

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

Civil Action No.

NOTICE OF REMOVAL

 

To: The Honorable Judges of the United States District Court

for the District of New Jersey

PLEASE TAKE NOTICE that Defendants Al Carlo, LLC, Joseph Policastro, Chris

Mehos and Alan Rudolph by and through their attorneys KIPP & ALLEN, LLP hereby remove

the above-captioned action from the Superior Court of New Jersey, Law Division, Hudson

County to the United States District Court for the District of New Jersey. Removal is based upon

the following:

1. On or about October 5, 2019, Plaintiff Edward Snyder commenced a civil action

by filing a Complaint in the Superior Court of New Jersey, Law Division/Hudson County,

Docket No. HUD-L-3846-19 entitled Edward Snyder v. Alcarlo, LLC, Joseph Policastro, Chris

Mehos, Alan Rudolph, John Does [1-10] and ABC Corporations [1-10], (the “State Action”).

The State Action is pending in that court.

 
Case 2:19-cv-21161-JMV-SCM Document1 Filed 12/06/19 Page 2 of 16 PagelD: 2

2 Al Carlo was served on November 3, 2019; Chris Mehos was served on
November 7, 2019. Their responsive pleadings are not yet due under New Jersey law. Joseph
Policastro and Alan Rudolf have not yet been served with a copy of the Complaint, therefore,
this Notice of Removal is timely filed within the meaning of 28 U.S.C. § 1446(b), see Murphy
Brothers v. Michetti Pipe Stringing 526 U.S. 344, 350, 119 S. Ct. 1322, 143 L.Ed.2d 448
(1999); and Sikirica y. Nationwide Insurance Company, 416 F. 3d 214, 220-223 (3d Cir. 2005).
(mere receipt of a copy of the Complaint unattended by formal service does not commence a
Defendant’s time to remove a case). See also Granovsky v. Pfizer, Inc., 631 F. Supp. 2d 554
(D.N.J. 2009).

3 This Notice of Removal is also timely pursuant to “last served defendant” rule.
Here, although Chris Mehos and Al Carlo, LLC are outside of 30 days from service of the
complaint, the “last served defendant” rule permits removal of this matter. The last-served
defendant may remove within thirty (30) days of service upon it (the “last served defendant
rule”) and other defendants may consent to the later-served Defendant's removal even if their
own removal periods have expired. Cmiech v. Electrolux Home Prods., Inc., 520 F.Supp.2d
671, 676 (M.D.Pa. 2007); Di Loreto v. Costigan, 351 Fed. App'x 747, 752 (3d Cir.2009)
(citing Cmiech, 520 F.Supp.2d at 676); See also Bostrom v. New Jersey Div. of Youth &
Family Servs., 2011 WL 3684817, at *3 (D.N.J. Aug.22, 2011). Here all defendants consent.

4, This Court has original jurisdiction over this civil action pursuant to 28 U.S.C. §
1331(a) in that the Plaintiffs claim asserts a cause of action arising under the Constitution, Laws
or Treaties of the United States, to wit: a claim under the Fair Labor Standards Act, 29 U.S.C. §§
203(d), 206, 207, 215 and 216(b). This Court has supplemental jurisdiction over State law

claims asserted in the Complaint pursuant to 28 U.S.C. § 1367(a).
Case 2:19-cv-21161-JMV-SCM Document1 Filed 12/06/19 Page 3 of 16 PagelD: 3

5. Therefore, this action may be removed by Defendants pursuant to the provision of
28 U.S.C. § 1441 (a) because it is a civil action arising under the laws of the United States as
described in Paragraph 4 above.

6. Venue in this District is proper pursuant to 28 U.S.C. § 1391(b).

7. Pursuant to 28 U.S.C. § 1441(a), a copy of the Complaint which constitute all
process, pleadings, and orders received by Policastro in the State Action is attached hereto as
Exhibit A.

8. This Notice of Removal is being filed within the time provided by 28 U.S.C. §
1441(b) (1).

9. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being
submitted for filing to the Clerk of the Superior Court of New Jersey, Law Division, Hudson
County and is being served upon counsel of record for Plaintiff.

10. In filing this Notice of Removal, Defendants do not waive any of defects in
service of process, venue, or personal jurisdiction or any defenses or claims which may be
available to him.

11. All Defendants named in the Plaintiff's Complaint consent to this Removal.

lly submitted,

  

 

Dated: December Y, 2019 Rebard J. Aden, Jr.

torney for Defendants
KIPP & ALLEN, L.L.P.
52 Chestnut Street
P. O. Box 133
Rutherford, New Jersey 07070
(201) 933-3633
rallen@kippallenlaw.com
Case 2:19-cv-21161-JMV-SCM Document1 Filed 12/06/19 Page 4 of 16 PagelD: 4

Exhibit
, Cag

 

 

We 2:19-cv-21161-JMV-SCM Document 1 Filed 12/06/19 Page 5 of 16 PagelD: 5

Law Offices of Alexander Fotopoulos

580 Newark Avenue

Jersey City, New Jersey 07306

(201) 418-0143

Attomey for Plaintiff: EDWARD SNYDER

 

EDWARD SNYDER SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: HUDSON COUNTY
Plaintiff(s) DOCKET NO.: HUD-L-3846-19
vs. CIVIL ACTION

ALCARLO LLC aka FM BAR, Joseph
Policastro, Chris Mehos, Alan Rudolph, SUMMONS
JOHN DOES [1-10] and ABC
CORPORATIONS [1-10]

Defendant(s)

 

 

The State of New Jersey, to the above named Defendant(s):

ALCARLO LLC aka FM BAR

The Plaintiff named above has filed a lawsuit against you in the Superior Court of New Jersey. The
Complaint attached to this Summons states the basis for this lawsuit. If you dispute this Complaint, you or your
attorney must file a written Answer or Motion and Proof of Service with the Deputy Clerk of the Superior Court
in the county listed above within thirty- five (35) days from the date you received this Summons, not counting
the date you received it. (The address of each Deputy Clerk of the Superior Court is provided.) If the Complaint
is one in foreclosure, then you must file your written Answer or Motion and Proof of Service with the Clerk of
the Superior Court, Hughes Justice Complex, CN-971, Trenton, New Jersey 08625. A $175.00 filing fee
payable to the Clerk of the Superior Court and a completed Case Information Statement (available from the
Deputy Clerk of the Superior Court) must accompany your Answer or Motion when it is filed. You must also
send a copy of your Answer or Motion to Plaintiff's attorney whose name and address appear above, or to
Plaintiff if no attorney is named above. A telephone call will not protect your rights; you must file and serve a
written Answer or Motion (with fee and completed Case Information Statement) if you want the court to hear
your defense.

If you do not file and serve a written Answer or Motion within thirty-five days (35), the court may enter
a judgment against you for the relief Plaintiff demands, plus interest and costs of suit. If judgment is entered
against you, the Sheriff may seize your money, wages or property to pay all or part of the judgment.

If you cannot afford an attorney, you may call the Legal Services office in the county where you live.
A list of these offices is provided. If you do not have an attorney and are not eligible for free legal assistance,
you may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A list of these numbers
is also provided.

Dated: October 7, 2019 Niche NL. Omith

Michelle M. Smith, Clerk of the
Superior Court of New Jersey

 

Name of Defendant to be served: ALCARLO LLC aka FM BAR
Address for service: 340 3" Street
Jersey City, New Jersey 07302

 
 

 

_ Case 2:19-cv-21161-JMV-SCM

!

ATLANTIC COUNTY:

Depury Clerk of the Superior Court
Civil Division, Direct Filing

1201 Bacharach Bivd., First Floor
AUantic City, NJ 08401
LAWYER REFERRAL

(609) 345-3444

LEGAL SERVICES

(609) 348-4200

BERGEN COUNTY: .
Deputy Clerk of the Superior Conrt
Case Processing Section, Room 119
Justice Center, 10 Mam Street
Hackensack, NJ 07601-0769
LAWYER REFERRAL

(201) 488-0044

LEGAL SERVICES

(201) 487-2166

BURLINGTON COUNTY:
Deputy Clerk of the Supesiar Court
Central Processing Office
Attn: Judicial Intake

First F,, Courts Facility

49 Rancocas Rd.

Mt. Holly, NJ 08060
LAWYER REFERRAL
(609) 261-4862

LEGAL SERYICES

(609) 261-1088

CAMDEN COUNTY:

Depury Clerk of the Superior Court
Ctyil Processing Office

1" FL, Hall of Records

101 S. Fifth Sr 5
Camden, NJ 08103

LAWYER REFERRAL

(609) 964-4520

LEGAL SERVICES

(609) 964-2010

CAPE MAY COUNTY:

Deputy Clerk af the Superior Court
Central Processing Office

ON. Main Street

Box DN-209

Cape May Court House, NJ 08210
LAWYER REFERRAL °

(609) 463-0313

LEGAL SERVICES

(609) 465-3001

CUMBERLAND COUNTY:
Deputy Clerk af the Supecior. Court
Civil Case Management Office .
Broad & Fayette Sis., P.O. Box 615
Bridgeton, NY 08302

LAWYER REFERRAL

(609) 692-6207

LEGAL SERVICES

(609) 451-0003

ESSEX COUNTY:

Depoty Clerk of the Superior Caouct
237 Hall of Records

465 Dr. Martin Luther King, Jr. Bivd,
Newark, NJ 07102

LAWYER REFERRAL

(201) 622-6207

LEGAL SERVICES

(201) 624-4500

Document 1. Filed 12/06/19

V

GLOUCESTER COUNTY:
Deputy Clerk of the Superior Court
Civil Case Management Office
Attn: Intake

First Fl., Court House

1 North Broad Street, P.O, Bax 129

* Woodbury, NJ 08096

LAWYER REFERRAL
(609) 848-4589
LEGAL SERVICES
(609) 848-5360

HUDSON COUNTY:

Deputy Clerk of the Superior Court
Superior Const, Civil Records Dept.
Brennan Coart House - 1* Floor
SE3 Newark Avenue ,
Jersey City, NJ 07306

LAWYER REFERRAL

(201) 798-2727

LEGAL SERVICES

(201) 792-6363

HUNTERDON COUNTY:

Deputy Clerk of the Superior Court
Civil Division

65 Park Aveouc

Flemington, NJ 08862

LAWYER REFERRAL

(908) 735-2611

LEGAL SERVICES

(908) 782-7979 °

MERCER COUNTY:

Deputy Clerk of the Superior Coust
Local Filing Office, Courthouse

175 South Broad St, P.O. Box 8068

_ Trenton, NJ 08650

LAWYER REFERRAL
(609) 585-6200
LEGAL SERVICES
(609) 695-6249

MEDDLESEX COUNTY:

Depaty Clerk of the Superiac Court
Administration Building

Third Floor

1 Kenoedy Sq., P.O. Box 2633
New Brunswick, NJ 0853-2633
LAWYER REFERRAL

(908) 828-0053

LEGAL SERVICES

(908) 249-7600

MONMOUTH COUNTY:

Deputy Clerk of the Supecior Court
71 Momment Park

P.O, Bax 1262

Court House, East Wing

Freehold, NJ 07728-1262
LAWYER REFERRAL

(90B) 431-5544

LEGAL SERVICES

(908) 866-0020

MORRIS COUNTY:

Deputy Clerk of the Superior Court
Civil Division

30 Schuyler PI, P.Q. Box 910
Manistown, NJ 07960-0910

' LAWYER REFERRAL

(201) 267-5882
LEGAL SERVICES
(201) 285-6911

Page 6 of 16 PagelD: 6

OCEAN COUNTY:

Deputy Clerk of the Superior Court
Court House, Room 119

118 Washington Strect

Toms River, NJ 08754

LAWYER REFERRAL

(SOB) 240-3666

LEGAL SERVICES

(908) 341-2727

PASSAIC COUNTY:

Deputy Clerk of the Superior Court
Civil Division

Court House

77 Hamilton St

Paterson, NJ 07505

LAWYER REFERRAL

201) 278-9223

LEGAL SERVICES

(201) 345-7171

SALEM COUNTY:

Deputy Clerk of the Superior Court
92 Marker St., P.O. Box {8
Salem, NY. 08079

LAWYER REFERRAL

(G09) 678-8363

LEGAL SERVICES

(609) 451-0003

SOMERSET COUNTY:

Deputy Clerk of the Swperior Court
Civil Division Office

New Court House, 3% FL

P.O. Bax 3000

Somerville, NJ 08876

LAWYER REFERRAL

(908) 685-2323

LEGAL SERVICES

(908) 231-0840

SUSSEX COUNTY:

Deputy Clerk of the Superior Court
Sussex County Judicial Center
43-47 High Street .
Newton, NJ 07860

LAWYER REFERRAL

(201) 267-5882.

LEGAL SERVICES

(201) 383-7400

UNION COUNTY:

Deputy Clerk of the Superior Court
I“ F1., Court House .

2 Broad Street

Elizabeth, MY 07207-6073
LAWYER REFERRAL

(908) -353-4715

LEGAL SERVICES

(908) 354-4340

WARREN COUNTY:

Deputy Clerk of the Superior Court
Civil Division Office

Court House

Belvidere, NJ 07823-1500
LAWYER REFERRAL

(201) 267-5882

LEGAL SERVICES

(908) 475-2010

 
Case 2:19-5442118AsMViSCM odDAAL RED ds leh) 7/98/19. Pane /RLAG RAND: 7

HUDSON COUNTY SUPERIOR COURT
HUDSON COUNTY
583 NEWARK AVENUE
JERSEY CITY NJ 07306
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (201) 748-4400
COURT HOURS 8:30 AM - 4:30 PM

DATE: OCTOBER 07, 2019
RE: SNYDER EDWARD VS ALCARLO LLC
DOCKET: HUD L -003846 19

THE ABOVE CASE HAS BEEN ASSIGNED TO: TRACK 2.

DISCOVERY IS 300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JUDGE ASSIGNED IS: HON MARY K. COSTELLO

IF YOU HAVE ANY QUESTIONS, CONTACT TEAM 002
AT: (201) 748-4400.

IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
ATTENTION:

ATT: JAMES W. TAYLOR

JAMES W. TAYLOR, UR.

580 NEWARK AVENUE

JERSEY CITY NJ 07306

ECOURTS
_ Case

USACacSsBLE LIMNE52d1 9FecumMESnin Pgilegr b24/RG/4 fh: Pegso% cgi §spagelD: 8

Law Offices of Alexander Fotopoulos

580 Newark Avenue

Jersey City, New Jersey 07306

(201) 418-0143

Attorney for Plaintiff: EDWARD SNYDER

 

EDWARD SNYDER | SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: HUDSON COUNTY
Plaintiff(s) DOCKET NO.:
vs. CIVIL ACTION

ALCARLO LLC aka FM BAR, Joseph
Policastro, Chris Mehos, Alan Rudolph, COMPLAINT
JOHN DOES [1-10] and ABC
CORPORATIONS [1-10]

Defendant(s)

 

 

 

 

Plaintiff, EDWARD SNYDER (hereinafter “SNYDER”), by his attorneys, LAW

OFFICES OF ALEXANDER FOTOPOULOS, by way of complaint against Defendants

 

states:
AS AND FOR A FIRST CAUSE OF ACTION
1, Plaintiff was and still is a resident of Jersey City in the State of New Jersey.
2. Upon information and belief, at all times hereinafter mentioned, Defendant,

ALCARLO LLC aka FM BAR (hereinafter “FM BAR”) is a domestic limited liability
corporation with a place of business at 340 3" Street, Jersey City, New Jersey 07302.

3, Upon information and belief, at all times hereinafter mentioned, the
Defendants, Joseph Policastro, Chris Mehos and Alan Rudolph (hereinafter collectively
referred to as “PRINCIPALS”) are persons engaged in business in the State of New Jersey.

4, "JOHN DOES [1-10]" being unknown persons are believed to be associated
with FM BAR as either principals, investors, owners, officers and/or agents of the business of

FM BAR.

 

 
_ Case

 

 

UISHCHdS84 6-1 MM/S sROcuMENIM. Pgileg S4/RA fh: Regs90Abi Ss6agelD: 9

Ds PRINCIPALS are being sued individually and in their capacity as owners,

officers,
employees and/or agents of the Defendant FM BAR.

6. Upon information and belief, "PRINCIPALS" substantially control functions
of FM BAR including all management, wage determination, work schedules, and hiring
decisions.

Gs Plaintiff was employed by Defendants as a manager to provide management
and other general business services to FM BAR.

8. Plaintiff was to receive a minimum compensation of $3,500.00 per month for
a period from January 2018 to January 31, 2019.

9, At all relevant times, Plaintiff's work and job duties were of such form,
function and scope that required that Plaintiff be classified as an employee of FM BAR.

10, At all relevant times, Plaintiff's work and job duties were of such form,
function and scope that required that Plaintiff be classified as a “NON-EXEMPT” employee of
FM BAR.

11. Atall relevant times, Defendants willfully mis-classified Plaintiff as an
independent contractor in violation of Federal law and New Jersey law, in particular the New
Jersey Anti-Wage Theft Act and the New Jersey Minimum Wage laws set forth at N.J.S.A.
34:11-56a et seq.

12. Plaintiff was supervised and managed by the PRINCIPALS at all times during
his tenure at FM BAR from January 2018 to May 30, 2018 when he was constructively
terminated.

13. Plaintiff worked in excess of 60 hours per week.

 
. Case 4Hi9acv-2igb46-IM/VGeido loaoumastim Piles t2/PhA9 ipPege2b9glg4 §s8egelD: 10

14. Plaintiff incurred various expenses and charges on behalf of the Defendants as
part of his work duties and responsibilities in excess of $12,690.00. These expenses were
authorized and approved by the Defendants and paid by Plaintiff.

15. Defendants failed to pay Plaintiff any compensation, wages or overtime wages
for work performed from January 2018 through January 31, 2019.

16. Sometime in May 2018, after Plaintiff expressed his concern for certain
improper, illegal and/or illicit activities that were occurring on the Premises of FM by the
Principals and/or their associates, Defendants retaliated against plaintiff by creating a hostile
work environment causing Plaintiff to terminate his employment on or about May 30, 2018 in
violation of the FLSA, 29 U.S.C. §215 and the New Jersey law.

17. Sometime in May 2018, after Plaintiff expressed his concern that he was not
being compensated for his services as agreed and was not being reimbursed his expenses,
Defendants retaliated against plaintiff by creating a hostile work environment causing
Plaintiff to terminate his employment on or about May 30, 2018 in violation of the FLSA, 29
U.S.C. §215 and the New Jersey law.

18. Defendants willfully and maliciously refused to pay Plaintiff compensation for
his services and labor in violation of the Federal Labor Standards Act , 29 U.S.C. §§206 and
207 (hereinafter referred to as “FLSA”).

1%, Defendants willfully and maliciously refused to pay Plaintiff compensation for
his services and labor in violation of the New Jersey Anti- Wage Theft Act and the New Jersey
Minimum Wage laws set forth at N.J.S.A. 34:11-56a et seq.

20.  Atall times relevant to this action, Plaintiff was employed by Defendants
and engaged in commerce and/or the services for commerce for or on behalf of the

Defendants within the meaning of the FLSA.

 

 

 

 
Case 4H SpoV-diEbGs- dM dideio aewDastaa Pett d/PAd9 iDhasg261 9164 Sse age ID: 11

21. Atall times relevant to this action, Defendants were employers within the
meaning of the FLSA, 29 U.S.C. §203(d).

22. As a result of the unlawful acts of Defendants, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid wages, unpaid expenses, an additional
equal amount as liquidated damages, reasonable attorneys’ fees and costs of the action,

pursuant to 29 U.S.C. §216(b).

AS AND FOR A SECOND CAUSE OF ACTION

23.  Plaintiffrepeats and realleges paragraphs "1" through "22" as if fully set forth
herein.

24. At all times relevant to this action, Plaintiff was employed as an employee by
Defendants within the meaning of the New Jersey law, in particular the New Jersey Anti-
Wage Theft Act and the New Jersey Minimum Wage laws set forth at N.J.S.A. 34:11-56a et
seq.

25. Defendants willfully, knowingly and/or recklessly violated Plaintiffs rights by
failing to pay Plaintiff the agreed upon compensation in violation of the New Jersey Anti-
Wage Theft Act and the New Jersey Minimum Wage laws set forth at N.J.S.A. 34:11-56a et
seq.

26, Defendants’ New Jersey Labor Law violations have caused Plaintiff
irreparable harm for which there is no adequate remedy at law.

27. Due to Defendants’ violations of New Jersey State law, Plaintiff is entitled to
recover from Defendants, jointly and severally, his unpaid wages, unpaid overtime

compensation, liquidated damages, reasonable attorneys’ fees, and costs of the action.

 

 

 
_ Case 4Higncw-edgbab-4YVidiiaie0 eqesnastan yes! ok a/P Add? IDPASe2b4 Ale} SapagelD: 12

AS AND FOR A THIRD CAUSE OF ACTION

 

28. Plaintiff repeats and realleges paragraphs "1" through "27" as if fully set forth
herein.

29. That sometime in May 2018, after plaintiff raised concerns regarding certain
improper and/or illicit activities by the PRINCIPALS of FM BAR, Defendants retaliated by
refusing to pay Plaintiff and retaliated against Plaintiff by creating a hostile work environment
resulting in his constructive termination in violation of New Jersey law.

30. ‘That as a result of the violation of the Conscientious Employee Protection Act,
Sections 34:19-1 et seq. of the New Jersey Statutes, Plaintiff is entitled to recover from
Defendants, jointly and severally, his unpaid wages, unpaid overtime compensation,
liquidated damages, reasonable attorneys’ fees, and costs of the action.

COUNT FOUR OF COMPLAINT

 

31. Plaintiff repeats and re-alleges all of the allegations contained in
paragraphs | through 30 above and incorporates them herein by this reference.

32. Defendants agreed to compensate Plaintiff $3,500.00 per month plus
Plaintiffs unpaid expenses.

33. That Plaintiff worked and provided benefits and services to the Defendants
from January 2018 to May 2018 valued at $17,500.00; and Plaintiff incurred expenses of
$12,690.00 for the benefit of Defendants.

34. That Plaintiff was ready, willing and able to work for the full period
through January 31, 2018 but for Defendants retaliation against Plaintiff as described
above.

35, That Defendants failed to compensate Plaintiff as agreed and in

accordance with New Jersey law.

 

 

 
Case 4A FyQv-ctbbaé-d VickteMo 19geumestan blest /PAid2 pPase2becqbi SsbagelD: 13

36. ‘That as a direct and proximate result of Defendants breach of contract that
Plaintiff suffered damages of approximately $54,690.00.

37. Moreover, that as a result of Defendants breach, Plaintiff suffered
damages in resulting from Defendants breach of the covenant of good faith and fair
dealing.

COUNT FIVE OF COMPLAINT

38. Plaintiff repeats and re-alleges all of the allegations contained in
paragraphs 1| through 37 above and incorporates them herein by this reference.

39. That the Defendants were unjustly enriched in the amount of Plaintiffs
unpaid wages and unpaid expenses.

40. That as a direct and proximate result of Defendants’ unjust enrichment
Plaintiff suffered damages

41. That as a direct and proximate result of Defendants breach of the covenant

of good faith and fair dealing, plaintiff has suffered damages.

WHEREFORE, Plaintiff respectfully requests that this Court grant the
following relief:
42. Declare Defendants’ conduct complained of herein to be in violation of the
Plaintiff's rights under the FLSA, New Jersey Anti- Wage Theft Act and the New Jersey

Conscientious Employee Protection Act;

43, Award Plaintiff damages for the amount of unpaid wages and unpaid expenses
due under the FLSA;
44. Award Plaintiff damages for the amount of unpaid wages and unpaid expenses

due under the agreement from January 2018 to January 2019;

 

 

 
_. Case ii spav-cibeGd-iMoiseldo 1 qeuaestna Pyro? 8/PRMP DAasrb4sab SobagelD: 14

45. Award Plaintiff liquidated damages in an amount equal to the 200 percent of
the unpaid wages and unpaid expenses and compensation shown to be owed pursuant to the
New Jersey Anti-Wage Theft Act;

46. Award Plaintiff prejudgment interest;

47. Award Plaintiff the costs of this action together with reasonable attorney fees
and costs pursuant to 29 U.S.C. §216(b) and/or the New Jersey Statutes;

48. Award Plaintiff damages for retaliatory termination of his employment in
accordance with the Conscientious Employee Protection Act, NJSA 34:19-1 et seq;

49, Award Plaintiff punitive damages for the retaliatory termination of his
employment in violation of the FLSA;

50, Award Plaintiff punitive damages for the retaliatory termination of his
employment in violation of the New Jersey Anti- Wage Theft Act;

51. Provide such other and further relief as the Court deems just and proper.

CERTIFICATION OF TRIAL COUNSEL
Pursuant to R. 4:25-4, Alexander Fotopoulos is hereby designated as trial counsel
for the Plaintiff in the above Complaint.
JURY DEMAND

Plaintiff hereby demands a trial by jury as to all issues presented.

 

 

 
. Case 2

Hi9pcy-edsdab-4Y Vr Geeih0 taag.wnaat dm Iles ka ehh? ipPaEesta Pish@sgagelD: 15

The undersigned attorney for the Plaintiff certifies upon information and belief as
follows:
he The matter in controversy for this is not the subject of any action pending in any
Court or any pending arbitration proceeding.
2. No other action or arbitration is contemplated; and J hereby certify that the above

statements made by me are true. | am aware that if any of the above statements

   

  

made by me are willfully false, I am subject, to puypnmy, yo
/

   

peerverene

 

*,
‘,

Alexander Fotopoulos;Esq./
LAW OFFICES OF ALEXANDER
FOTOPOULOS

Attomeys for the Plaintiff:

EDWARD SNYDER

 

 

 
Case 2H SaCv-GIsHAb- dO GideMo laaemDastam Pyed ck4/F HAS pPese2b4 Alsi gseagelD: 16

Civil Case Information Statement

Case Details: HUDSON | Civil Part Docket# L-003846-19

Case Caption: SNYDER EDWARD VS ALCARLO LLC Case Type: EMPLOYMENT (OTHER THAN CEPA OR LAD)
Case Initiation Date: 10/05/2019 Document Type: NJ eCourts Case Initiation Confirmation
Attorney Name: JAMES W TAYLOR Jury Demand: YES - 6 JURORS

Firm Name: JAMES W. TAYLOR, JR. Is this a professional malpractice case? NO

Address: 580 NEWARK AVENUE Related cases pending: NO

JERSEY CITY NJ 07306 If yes, list docket numbers:

Phone: 2014180143 Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Snyder, Edward transaction or occurrence)? YES

Name of Defendant’s Primary Insurance Company

(if known): Unknown

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Employer/Employee
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

10/05/2019 Is! JAMES W TAYLOR
Dated Signed
